Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4–9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Priisholm  et al. (WO 2017042360 A1) in view of Cummings et al. (US PGPub 20090306830 A1).
Regarding Claim 1, Priisholm  discloses a valve controller (10) for a valve that comprises an actuator (14) mechanically coupled to at least one flow controlling element (16), the valve controller comprising: at least one pilot valve (24) that, when enabled to operate the actuator, controls a position of the at least one flow controlling element by energizing the actuator by allowing a pressurized fluid to enter the actuator and de-energizing the actuator by allowing the pressurized fluid to leave the actuator, but not explicitly disclose control signals.
Cummings teaches the use of signals to communicate between the sensors, valve controller and actuator (Para. 9).  
It would have been obvious to one having ordinary skill in the art before the time of filing to use signals to control a valve.  Priisholm  is silent regarding the communication between the electrical components.  However, it would have been obvious to one having ordinary skill in the art that signals are used when electrical components are involved in the operation of a valve.
Per the Priisholm –Cummings combination, all communication between the electrical components is done so be using signals.
The Priisholm –Cummings combination teaches a position sensor for obtaining a position signal indicative of the position of said at least one flow controlling element (Priisholm , Pg. 13, Lines 10–19), said valve controller being further configured to control energization and de-energization of the actuator to control the position of the at least one flow controlling element (Priisholm , Pg. 13, Lines 20–25) and set the at least one flow controlling element in at least two different predefined states (where the predetermined states are open and closed), acquire a nominal position value of the at least one flow controlling element in each of the at least two of the predefined states (Priisholm , 102), the nominal position value being a position value of the at least one flow controlling element provided by the position Attorney Docket No.Page 3sensor (Priisholm , 34) when the at least one flow controlling element is in the respective predefined state during a configuration phase (Priisholm , 106), establish a pilot valve integer corresponding to the number of the at least one pilot valve that is enabled to operate the actuator [It is inherent to provide a means to identify the pilot valve when programming the actuation of the device.  Otherwise, the program would not know which pilot valve to energize or de-energize without such an identifier.  Please note that the identifier can be any means to distinguish the pilot valves, including integers.], determine a tolerance criterion for the position signal based on the pilot valve integer (Priisholm , Pg. 16, Lines 20–25), the tolerance criterion defining an acceptable range of position values of the at least one flow controlling element relative to at least one of the nominal position values (Priisholm , Pg. 16, Lines 25–26); and determine that: i) the at least one flow controlling element is in a first of the predefined states when the position value of the at least one flow controlling element is in the acceptable range (Priisholm , Pg. 16, Lines 25–26); and ii) the at least one flow controlling element is not in the first of the predefined states when the position value of the at least one flow controlling element is outside the acceptable range.  
Regarding Claim 4, Priisholm  discloses the acceptable range (Pg. 16, Lines 9–11, where the acceptable range is the range in which the valve functions as intended) of position values for the at least one flow controlling element (Pg. 16, Lines 8–12) has a predefined relation to the at least one of the nominal position values (Pg. 16, Lines 8–16, where the predefined relation established in 102 in relation to the open or closed position), and wherein theAttorney Docket No.  valve controller is configured to set the acceptable range of position values in the predefined relation to said one of the nominal position values (Pg. 16, Lines 8–16).  
Regarding Claim 5, Priisholm  discloses the valve controller (10) is configured to determine the tolerance criterion by selecting a primary tolerance criterion (Pg. 16, Lines 20–26) if the pilot valve (Priisholm , 24) integer is larger than one (where the integer correlated to the number of pilot valves.  Here, integer one related to pilot valve 24.  Regarding Claim 6, Priisholm  discloses the nominal position value (Pg. 16, Lines 9–16) of the at least one flow controlling element (Priisholm , 16) for each of the at least two of the predefined states (open and closed) includes a first nominal position value and a second nominal position value (Pg. 3, Lines 31–36 through Pg. 4, Lines 1–3), the valve controller being configured to assign,  if the pilot valve integer is one, and, based on the first nominal position value and the second nominal position value, the valve to a valve type among a group of valve types, and wherein the valve controller is configured to determine the tolerance criterion by selecting, if the valve integer is one, a secondary tolerance criterion for the valve based on said assigned valve type (Pg. 16, Lines 20–26).  It is inherent that different valves have different constructions and thus will require a secondary tolerance criterion that is particular to that valve.
Regarding Claim 7, Priisholm  discloses the valve controller is configured to select the secondary tolerance criterion by selecting a first tolerance criterion if the valve is of a first valve type, and Attorney Docket No. selecting a second tolerance criterion if the valve is of a second type.  As discussed above, it is inherent that different valves will have criterion particular to that valve.  It is necessary that the valve controller select the proper criterion for the associated valve because the valve will not function as intended.
Regarding Claim 8, Priisholm  discloses the first nominal position value is acquired while said one of said at least one flow controlling element is in a first predefined state, and the second nominal position value is acquired while said one of said at least one flow controlling element is in a second predefined state (Pg. 3, Lines 31–36 through Pg. 4, Lines 1–18).  
Regarding Claim 9, Priisholm  discloses wherein the valve controller comprises a control unit (60) connected to the position sensor and said at least one pilot valve (Pg. 2, Lines 24–36 through Pg. 3, Lines 1–9 and Pg. 15, Lines 27–34).  
Regarding Claim 11, the Priisholm –Cummings combination teaches the valve controller according to claim 1, which is configured to receive a valve control signal (Cummings, Para. 27) for controlling a fluid flow through the valve and to generate a status signal, and wherein the valve controller is further configured to, subsequent to the configuration phase, control the actuator based on the valve control signal (Cummings, Para. 27), control the position of the flow controlling element(s) to set the flow controlling element(s) in one of the predefined states based on the valve control signal (Cummings, Para. 27), Attorney Docket No. evaluate the tolerance criterion (Priisholm , Pg. 18, Lines 3–5, where an evaluation must occur in order to make a comparison of sensed changes to indicate that an error has occurred), and generate the status signal to indicate an error status if the validation criterion is violated (Priisholm , Pg. 18, Lines 3–18).  
The recitation for controlling a fluid flow through the valve and to generate a status signal is seen as intended use of valve control signal.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II).
Regarding Claim 13, Priisholm  discloses the valve arrangement further comprising a valve, the valve comprising: a valve housing, at least one inlet opening on the valve housing, at least one outlet opening on the valve housing, a fluid channel defined in the valve housing to extend between the at least one inlet opening and the at least one outlet opening, the at least one flow controlling element arranged for movement in the fluid channel, and an actuator mechanically coupled to the at least one flow controlling element and being directly or indirectly controlled by the valve controller to move the at least one flow controlling element in the fluid channel so as to control a fluid flow through the valve housing between the at least one inlet opening and the at least one outlet opening (Fig. 1).  
Regarding Claim 14, Priisholm  discloses a method of controlling a valve that comprises at least one flow controlling element (16) mechanically coupled to an actuator (14), a position of the at least one flow controlling element being controlled by
Cummings teaches the use of signals to communicate between the sensors, valve controller and actuator (Para. 9).  
It would have been obvious to one having ordinary skill in the art before the time of filing to use signals to control a valve.  Priisholm  is silent regarding the communication between the electrical components.  However, it would have been obvious to one having ordinary skill in the art that signals are used when electrical components are involved in the operation of a valve.
Per the Priisholm –Cummings combination, all communication between the electrical components is done so be using signals.
The Priisholm –Cummings combination teaches the position of said at least one flow controlling element being indicated by a position signal obtained from a position sensor (Priisholm , 34), said method controlling the position of the at least one flow controlling element through operation of the pilot valve to set the at least one flow controlling element in at least two different predefined states (where the predetermined states are open and closed and Priisholm , Pg. 16, Lines 20–28), acquiring, from the position signal and while the at least one flow controlling element is in the at least two predefined states during a configuration phase (Priisholm , Pg. 14, Lines 4–10 and Priisholm , Pg. 16, Lines 20–33), a nominal position value of the at least one flow controlling element in each of the at least two predefined states (Priisholm , Pg. 16, Lines 9–16), establishing a pilot valve integer corresponding to a number of pilot valves that are enabled [It is inherent to provide a means to identify the pilot valve when programming the actuation of the device.  Otherwise, the program would not know which pilot valve to energize or de-energize without such an identifier.  Please note that the identifier can be any means to distinguish the pilot valves, including integers.], determining a tolerance criterion for the position signal based on the pilot valve integer (Priisholm , Pg. 16, Lines 20–25), the tolerance criterion defining an acceptable range of position values of the at Attorney Docket No. least one flow controlling element relative to at least one of the nominal position values (Priisholm , Pg. 16, Lines 9–16 and 25–26); and determine that: i) the at least one flow controlling element is in a first of the predefined states when the position value of the at least one flow controlling element is in the acceptable range (Priisholm , Pg. 16, Lines 25–26); and ii) the at least one flow controlling element is not in the first of the predefined states when the position value of the at least one flow controlling element is outside the acceptable range.  
Regarding Claim(s) 16, the structural limitation of the apparatus described in the claims is recited in claim 1, with the exception of at least one pilot valve detection circuitry. In operating the valve of Priisholm , there must be detection circuitry in order to communicate with the position sensor to either energize or de-energize the actuator.
Regarding Claim 17, Priisholm  discloses the valve controller is configured: i) to determine that the tolerance criterion is a primaryPage 10 criterion when the pilot valve integer is greater than one (Pg. 16, Lines 20–25); and ii) to determine that the tolerance criterion is a secondary tolerance criterion different from the primary tolerance criterion when the pilot valve integer is one (Pg. 16, Lines 20–25).  The primary criterion and the secondary criterion are associated with the energized and de-energized states.
Regarding Claim(s) 18, the structural limitation of the apparatus described in the claims is recited in claim 6.
Regarding Claim(s) 19, the structural limitation of the apparatus described in the claims is recited in claims 6–7.
Regarding Claim(s) 20, the structural limitation of the apparatus described in the claims is recited in claims 4–6 and 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753